In this action of tort for personal injuries and consequential damages the jury returned verdicts in favor of the plaintiffs. It is alleged that the “plaintiffs . . . were tenants in an apartment . . . owned and/or controlled by” the defendant. The minor plaintiff “claimed that the tip of her right index finger was severed when she caught it in the entrance door of the demised apartment.” It is apparent that the tenancy was under a written lease. The bill of exceptions relates solely to the admission in evidence, over the defendant’s objections, of conversations which took place before the lease was signed. The questions asked were leading to an extraordinary degree, and, apart from that, were so obviously inadmissible that no further comment need be made.

Exceptions sustained.